 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                             CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   CHARLES NEWMAN,                                  Case No. LACV 18-5494-PSG(LAL)

11                                  Petitioner,       JUDGMENT
12
13   KELLY SANTORO, Warden,

14                                     Respondent.

15
16
17         Pursuant to the Order Accepting Report and Recommendation of United States

18   Magistrate Judge,

19          IT 1S ADJUDGED that the Petition is denied and this action is dismissed with prejudice.

20
21
                         S~~l~f
     DATED:
22
                                                  HONORABLE PHILIP S. GUTIERREZ
23                                                UNITED STATES DISTRICT JUDGE

24
25
26
27
28
